                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                  Plaintiff                    §
                                               §
       v.                                      §    CASE NO. 2:21-cv-00040-JRG
                                               §    (Lead Case)
HUAWEI DEVICE CO., LTD.,                       §
HUAWEI DEVICE USA, INC.,                       §    JURY TRIAL DEMANDED
                                               §
                  Defendants.
                                               §

GESTURE TECHNOLOGY                             §
PARTNERS, LLC,                                 §
                                               §
                  Plaintiff                    §
                                               §
       v.                                      §    CASE NO. 2:21-cv-00041-JRG
                                               §    (Member Case)
SAMSUNG ELECTRONICS CO., LTD.                  §
AND SAMSUNG ELECTRONICS                        §    JURY TRIAL DEMANDED
AMERICA, INC.,                                 §
                                               §
                  Defendants.
                                               §

   ORDER GRANTING DEFENDANTS SAMSUNG ELECTRONICS CO., LTD. AND
      SAMSUNG ELECTRONICS AMERICA, INC.’S MOTION TO DISMISS
                 PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Before the Court is Defendants Samsung Electronics Co., Ltd. and Samsung Electronics

America, Inc.’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6).

       Having considered the briefing and arguments of the parties, the Court finds that

Defendants’ motion is well taken and is hereby GRANTED.

       IT IS SO ORDERED.
